Exhibit 10.1
DIVESTITURE AGREEMENT
THIS DIVESTITURE AGREEMENT is made and entered into effective this 17th day of
March, 2009, by and among:
PURERAY CORPORATION (formerly North American Natural Gas, Inc.), a Washington
corporation (the “Company”);
PURERAY HOLDINGS ULC, an Alberta unlimited liability corporation (“PureRay
Holdings”);
PURERAY CORPORATION, a Canadian federal corporation (“PureRay”);
DEREK BLACKBURN, an individual resident in the Village of Manotick, in the
Province of Ontario (the “Trustee”);
JEFREY WALLACE, an individual resident in the City of Atlanta, in the State of
Georgia (“Wallace”);
and,
MICKAEL JOASIL, DEREK BLACKBURN (“Blackburn”), F.W.F. ROBINSON, FRANCIS DONALD
O’DEA AS TRUSTEE OF THE O’DEA FAMILY TRUST, KAIROS PARTNERS, LLC, THOMAS J.
BROESKI, RAJ KURICHH, MEG PADIACHY, RAMILA PADIACHY, PATRICK PIERRE AND MATTHEW
SICOLI (collectively referred to as the “Principals”)
RECITALS:

A.   On July 24, 2008, the Company, PureRay Acquisition Inc. (“PureRay
Acquisition”), a corporation formed under the laws of Canada and a wholly-owned
direct subsidiary of PureRay Holdings (a wholly-owned subsidiary of the
Company), PureRay Corporation (“Old PureRay”), a corporation formed under the
laws of Canada and a predecessor corporation of PureRay, and each of the
Principals entered into a share purchase agreement (the “Share Purchase
Agreement”) whereby PureRay Acquisition acquired (the “Acquisition”) all of the
outstanding shares of Old PureRay (the “PureRay Shares”) from the Principals for
an aggregate amount equal to US$35,855,000, which the parties agreed to be the
fair market value of the PureRay Shares;   B.   PureRay Acquisition paid the
purchase price for the PureRay Shares by issuing to the Principals one
exchangeable share of PureRay Acquisition (each, an “Exchangeable Share”) for
each PureRay Share acquired, for a total of 35,855,000 Exchangeable Shares;   C.
  Concurrent with the Acquisition, the Company, PureRay Holdings, PureRay
Acquisition and the Trustee entered into a voting and exchange trust agreement
(the “Exchange Agreement”) pursuant to which the Company issued shares of
preferred stock of the Company, par value $0.0001 per share, (the “Special
Voting Stock”) in a ratio of one-quarter (1/4) of one share of Special Voting
Stock for each Exchangeable Share issued in connection with the Acquisition (for
a total of 8,963,750 shares of Special Voting Stock) to the Trustee to be held
for and on behalf of the Principals;

- 1 -



--------------------------------------------------------------------------------



 



D.   Concurrent with the Acquisition, the Company, PureRay Holdings and PureRay
Acquisition entered into a support agreement (the “Support Agreement”) which
either restricted the Company from taking certain corporate actions altogether
or required the prior approval of such actions by the Principals;   E.  
Following the Acquisition, PureRay Acquisition and Old PureRay amalgamated to
form PureRay;   F.   As at January 31, 2009, the Company had made certain
payments on behalf of, or advanced funds to, PureRay in the aggregate amount of
approximately $1,922,100 (collectively, the “Company Payments”); and   G.   The
Company’s directors (the “Directors”) sought, but were unable to find, investors
willing to finance the Company’s business development and the costs of a public
company. In an effort to preserve capital and the Company as a going concern,
the Directors elected to file a Form 15 with the SEC (as hereinafter defined);
however, at the request of, but not pursuant to any obligations to, certain
shareholders of the Company, the Directors intend to divest the Company of
PureRay pursuant to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the parties agree as follows:
Purpose and Definitions

1.   Purpose. The purpose of this Agreement is to set out the terms and
conditions pursuant to which: (i) the Company will divest its direct holdings in
PureRay Holdings and its indirect holdings in PureRay; (ii) the Exchange
Agreement and the Support Agreement will be terminated; (iii) PureRay Holdings
(or its successor) will purchase or redeem all of its issued and outstanding
shares (all of which are held by the Company); (iv) the Company will purchase
for cancellation all of its issued and outstanding Special Voting Stock (all of
which are registered in the name of the Trustee); and (v) the Principals will
become the holders of all of the issued and outstanding shares of PureRay, all
on the terms and conditions of this Agreement.   2.   Definitions. In this
Agreement, including the schedules, exhibits and amendments, the following terms
shall have the meanings set forth below unless the context otherwise requires:

  a)   “Agreement” means this Agreement, including the schedules and exhibits
attached, as the same may be amended or supplemented from time to time;     b)  
“Closing” means the completion of: (i) PureRay Holding’s (or its successor’s)
purchase of all of its issued and outstanding shares from the Company; and
(ii) the Company’s purchase of all of its issued and outstanding Special Voting
Stock from the Trustee;     c)   “Closing Date” means April 17, 2009 or such
earlier or later date as the Company and the Principals may determine;

- 2 -



--------------------------------------------------------------------------------



 



  d)   “GAAP” means generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis;     e)  
“Investors” means Janspec Holdings Ltd., 511919 N.B. Inc. and Anton Select Fund
Ltd.;     f)   “Place of Closing” means 3490 Piedmont Road, Suite 1120, Atlanta,
Georgia 30305; and     g)   “SEC” means the United States Securities and
Exchange Commission.

General Release

3.   General Release by the Company. Except for the agreements, rights and
obligations set forth in this Agreement, the Company, for itself, its officers,
directors, shareholders, employees and agents, and any successors and assigns of
any of the forgoing, hereby unconditionally and absolutely releases and forever
discharges PureRay Holdings, PureRay and each of the Principals and each of
their respective officers, directors, employees, agents, heirs, legal
representatives, successors and assigns, from any and all manner of action and
causes of action, suits, debts, dues, accounts, contracts, agreements,
judgments, claims, liabilities and demands of any nature or kind whatsoever,
whether in law or in equity, and whether known or unknown, which any of them
ever had, now has or at any time hereafter may have against any of them based on
facts or circumstances in existence on the Closing Date. No separate instrument
shall be required to evidence the general release by the Company contained in
this Section 3. The Company, for itself, its officers, directors, shareholders,
employees and agents, and any successors and assigns of any of the forgoing,
covenants that it will make no claim against PureRay Holdings, PureRay or any of
the Principals, and any and all of their respective officers, directors,
employees, agents, heirs, legal representatives, successors and assigns,
directly or indirectly, arising out of any subject matter released and
discharged in this Section 3, excepting only for breach of this Agreement.   4.
  General Release by PureRay Holdings, PureRay and Principals. Except for the
agreements, rights and obligations set forth in this Agreement, PureRay
Holdings, PureRay and each of the Principals acting individually and for each of
their respective officers, directors, employees, agents, heirs, legal
representatives, successors and assigns, hereby unconditionally and absolutely
releases and forever discharges the Company, its officers, directors,
shareholders, employees and agents, and any successors and assigns of any of the
forgoing, from any and all manner of action and causes of action, suits, debts,
dues, accounts, contracts, agreements, judgments, claims and demands of any
nature or kind whatsoever, whether in law or in equity, and whether known or
unknown, which it has ever had, now has or at any time hereafter may have
against any of them based on facts or circumstances in existence on the Closing
Date. No separate instrument shall be required to evidence the general release
contained in this Section 4. Each of PureRay Holdings, PureRay and the
Principals acting individually and for each of their respective officers,
directors, shareholders, employees, agents, heirs, legal representatives,
successors and assigns, covenants that it, he or she will make no claim against
the Company, its officers, directors, shareholders, employees and agents, and
any successors and assigns of any of the forgoing, directly or indirectly,
arising out of any subject matter released and discharged in this Section 4,
excepting only for breach of this Agreement.

- 3 -



--------------------------------------------------------------------------------



 



Terms of Divestiture

5.   Pre-Closing. Before the Closing Date:

  a)   the Company shall file its Form 10Q for the quarter ended January 31,
2009 all of which shall be certified in accordance with the SEC requirements by
Wallace, as principal executive officer of the Company, and Blackburn, as
principal financial officer of the Company;     b)   the Company shall file a
Form 8K announcing that it has entered into this Agreement;     c)   the Company
shall prepare and file a preliminary and definitive proxy statement on
Schedule 14A, together with nomination of a slate of board of directors, and
call and hold a meeting of shareholders for the purpose of obtaining shareholder
approval of the transactions contemplated in this Agreement; and     d)  
PureRay Holdings shall be exported from the jurisdiction of the Province of
Alberta and be continued under the federal laws of Canada pursuant to the Canada
Business Corporations Act (the “CBCA”).

6.   Closing. On the Closing Date:

  a)   the Trustee will sell, transfer and deliver the Special Voting Stock to
the Company and the Company will pay to the Trustee $0.01 as consideration for
such purchase and sale;     b)   PureRay Holdings and PureRay shall be
amalgamated under the CBCA to form “PureRay Corporation” (“Amalco”) and,
pursuant thereto: (i) each issued and outstanding share of PureRay Holdings
shall be converted into one redeemable special share (each, a “Special Share”)
of Amalco; (ii) each issued and outstanding common share of PureRay (all of
which are held by PureRay Holdings) shall be cancelled without repayment of any
capital; and (iii) each issued and outstanding Exchangeable Share shall be
converted into one common share of Amalco;     c)   Amalco will redeem all of
its issued and outstanding Special Shares from the Company at a redemption price
of C$1.00 per share;     d)   the Company shall make, or have made, one or more
capital contributions to PureRay or Amalco, as the case may be, in an amount
equal to the aggregate of all Company Payments and all funds held by the Company
as at the Closing Date;     e)   all consulting and employment agreements with
the Company will be assigned to PureRay or Amalco, as the case may be, and
PureRay or Amalco shall assume all obligations and liabilities thereunder
effective as of the Closing Date;     f)   all directors and officers of the
Company then in office shall resign their respective positions effective as of
the Closing Date (or as soon as practicable thereafter);     g)   any amount due
and owing to any of the Principals from the Company as at the Closing Date shall
be assumed by PureRay or Amalco, as the case may be, and the Company will not be
liable for any such amounts payable to the Principals whatsoever;

- 4 -



--------------------------------------------------------------------------------



 



  h)   the Exchange Agreement and the Support Agreement will be terminated and
deemed null and void in all respect effective as of the Closing Date and the
Company will have no liabilities whatsoever in connection with either agreement;
    i)   any warrant or option to acquire shares of the Company’s stock that has
been issued to a Company employee, consultant or any other person or entity,
shall be terminated and deemed null and void; and     j)   the Company shall:
(i) assign all of its right, title and interest in the name “PureRay
Corporation” and any variation thereof to PureRay or Amalco, as the case may be;
(ii) amend its articles of incorporation to change its name from “PureRay
Corporation” to a dissimilar name; and (iii) cause its listing symbol on the
Over-the-Counter Bulletin Board to be changed from “PURY”.

Representations and Warranties of the Principals

7.   The Principals severally represent and warrant to the Company as follows,
with respect to himself, herself or itself alone and not with respect to any
other of the Principals, and acknowledge that the Company is relying upon such
representations and warranties in connection with the transactions contemplated
by this Agreement:

  a)   the Principal has the legal capacity, power and authority to hold a
beneficial interest in the Special Voting Stock at the time of Closing, to enter
into this Agreement and to transfer the beneficial interest in the Special
Voting Stock to the Company;     b)   the Principal holds beneficial interest in
the Special Voting Stock free of all encumbrances and the transfer to the
Company of such stock shall be free of all encumbrances; and     c)   the
Principal understands and agrees that there may be material tax consequences to
the Principal of an acquisition or disposition of the Special Voting Stock. The
Company gives no opinion and makes no representation with respect to the tax
consequences to the Principal under United States, Canadian, state, provincial,
local or foreign tax law of the Principal’s acquisition or disposition of such
Special Voting Stock.

8.   Each of Wallace and Blackburn, jointly and severally, represent and warrant
to the Company and acknowledge that the Company is relying upon such
representations and warranties in connection with the transactions contemplated
by this Agreement:

  a)   all material financial transactions of the Company since July 24, 2008
have been properly recorded in the Company’s books and records, which books and
records have been maintained in accordance with GAAP and all other applicable
legal and accounting requirements and good business practice. Such books and
records:

  i)   reflect the basis for the financial condition and the revenues, expenses
and results of operations of the Company shown in the Company’s Non-Consolidated
Financial Statements at January 31, 2009 as attached as Exhibit 1 to this
Agreement (the “Company’s Financial Statements”);     ii)   present fairly the
financial condition and the revenues, expenses and results of the operations of
the Company as of and to the date hereof;

- 5 -



--------------------------------------------------------------------------------



 



  b)   no information, records, systems, controls or data pertaining to or
required for the operation or administration of the Company are recorded,
stored, maintained by, or are otherwise dependent upon, any computerized or
other system, program or device that is not exclusively owned and controlled or
leased by the Company;     c)   the Company’s Financial Statements have been
prepared in accordance with GAAP (subject to the following exceptions: (i) such
financial statements are not consolidated and exclude the assets and liabilities
and results of operations of PureRay Holdings and PureRay; (ii) footnotes
required by GAAP to be included in such financial statements are condensed or
omitted; and (iii) the statement of operations includes with such financial
statements omits loss per share amounts) and present fairly the assets,
liabilities (whether accrued, absolute, contingent or otherwise) and financial
condition of the Company as at the applicable date provided thereon;     d)   to
the best of their knowledge, the Company does not have any liabilities
(contingent or otherwise) of any kind whatsoever, and there is no basis for any
assertion against the Company of any liabilities of any kind, including
liabilities relating to any failure to comply with product specifications other
than:

  i)   liabilities disclosed, reflected in or provided for in the Company’s
Financial Statements; and     ii)   liabilities incurred since July 24, 2008
which were incurred in the ordinary course of business and, in the aggregate,
are not materially adverse to its business;

  e)   since July 24, 2008, the Company has not given any guarantee or warranty
in respect of any of the products sold or the services provided by it or any of
its subsidiary corporations other than standard 12-month operational product
warranties extended in the ordinary course of business;     f)   since July 24,
2008, no claim has been made against the Company for breach of warranty or
contract requirement or negligence or for a price adjustment or other concession
in respect of any defect in or failure to perform or deliver any product,
service or work;     g)   the Company is not subject to any agreement or
commitment to any customer of its business entered into since July 24, 2008
which would require it to repurchase any products sold to such customers or to
adjust any price or grant any refund, discount or other concession to such
customer;     h)   the Company is not required to provide any letters of credit,
bonds or other financial security arrangements in connection with any
transactions entered into since July 24, 2008 as part of its business or the
businesses of its subsidiary corporations;     i)   all advances and accounts
receivable of the Company since July 24, 2008 are reflected in the Company’s
Financial Statements;

- 6 -



--------------------------------------------------------------------------------



 



  j)   since July 24, 2008 and except as disclosed in the Company’s Financial
Statements, the Company has not:

  i)   incurred any obligation or liability (fixed or contingent) or
indebtedness, except normal trade or business obligations incurred in the
ordinary course of business, none of which is materially adverse to its
business;     ii)   paid or satisfied any obligations or liability (fixed or
contingent);     iii)   created any encumbrance upon any of its properties or
assets, except as described in this Agreement;     iv)   sold, assigned,
transferred, leased or otherwise disposed of any of its properties or assets,
except in the ordinary course of business;     v)   purchased, leased or
otherwise acquired any properties or assets, except in the ordinary course of
business;     vi)   waived, cancelled or written off any rights, claims,
accounts receivable or any amounts payable to it, except in the ordinary course
of business;     vii)   entered into any transaction, contract, agreement or
commitment, except in the ordinary course of business;     viii)   terminated,
discontinued, closed or disposed of any plant, facility or business operation;  
  ix)   made any material change in its method of billing customers or the
credit terms made available to its customers;     x)   made any material change
with respect to any method of management, operation or accounting in respect of
its business;     xi)   suffered any damage, destruction or loss (whether or not
covered by insurance) which has materially adversely affected or could
materially adversely affect its business or its financial condition;     xii)  
suffered any extraordinary loss relating to its business;     xiii)   made or
incurred any material change in, or become aware of any event or condition which
is likely to result in a material change in, its business or its financial
condition; or     xiv)   authorized, agreed or otherwise become committed to do
any of the foregoing.

Conditions of Closing and Closing

9.   The Company’s Conditions to Closing. The obligation of the Company to
complete the transactions contemplated in this Agreement is subject to the
following terms and conditions for the exclusive benefit of the Company, to be
fulfilled or performed at or prior to the time of Closing or waived in whole or
in part by the Company at its sole discretion without prejudice to any rights
the Company may otherwise have:

- 7 -



--------------------------------------------------------------------------------



 



  a)   completion of the reorganization of PureRay Holdings and PureRay,
including the continuation of PureRay Holdings under the CBCA, the amalgamation
of PureRay Holdings and PureRay to form Amalco, the conversion of the
Exchangeable Shares into common shares of Amalco and the conversion of the
common shares of PureRay Holdings into Special Shares;     b)   the Investors
shall have delivered a release to the Company and the Directors substantially
similar to the release set forth in Section 3 hereof and on such other terms as
are acceptable to the Company;     c)   the Company shall have filed its
Form 10Q for the quarter ended January 31, 2009, all of which have been
certified in accordance with SEC requirements by Wallace, as principal executive
officer of the Company, and Blackburn, as principal financial officer of the
Company;     d)   the Company shall have prepared and filed a preliminary and
definitive proxy statement, together with nomination of a slate of board of
directors, and called and held a meeting of shareholders for the purpose of
obtaining shareholder approval of the transactions contemplated in this
Agreement;     e)   all directors and officers of the Company shall have
submitted their resignations as directors and officers of the Company effective
as at the time of Closing;     f)   the representations and warranties of the
Principals contained in this Agreement shall be true and correct in all material
respects at the time of Closing, with the same force and effect as if such
representations and warranties were made at and as of such time; and     g)   a
majority of the Company’s shareholders shall have ratified and approved this
Agreement and the transactions contemplated hereunder.

10.   PureRay Holdings’, PureRay’s and the Principals’ Conditions of Closing.
The obligations of PureRay Holdings, PureRay and the Principals to complete the
transactions contemplated in this Agreement are subject to the following terms
and conditions for the exclusive benefit of PureRay Holdings, PureRay and the
Principals to be fulfilled or performed at or prior to the time of Closing or
waived in whole or in part by them at their sole discretion without prejudice to
any rights any of them may otherwise have:

  a)   completion of the reorganization of PureRay Holdings and PureRay,
including the continuation of PureRay Holdings under the CBCA, the amalgamation
of PureRay Holdings and PureRay to form Amalco, the conversion of the
Exchangeable Shares into common shares of Amalco and the conversion of the
common shares of PureRay Holdings into Special Shares;     b)   the Investors
shall have delivered a release to PureRay Holdings, PureRay and the Principals
substantially similar to the release set forth in Section 4 hereof and on such
other terms as are acceptable to PureRay Holdings and PureRay;

- 8 -



--------------------------------------------------------------------------------



 



  c)   the Company shall have filed its Form 10Q for the quarter ended
January 31, 2009, all of which have been certified in accordance with SEC
requirements by Wallace, as principal executive officer of the Company, and
Blackburn, as principal financial officer of the Company;     d)   the Company
shall have prepared and filed a preliminary and definitive proxy statement,
together with nomination of a slate of board of directors, and called and held a
meeting of shareholders for the purpose of obtaining shareholder approval of the
transactions contemplated in this Agreement;     e)   a majority of the
Company’s shareholders shall have ratified and approved this Agreement and the
transactions contemplated hereunder; and     f)   the Company shall have
contributed to PureRay or Amalco, as the case may be, an amount equal to the
aggregate of all Company Payments made as at the Closing Date and all funds held
by the Company as at the Closing Date.

11.   Time and Place. Upon satisfaction or waiver of the conditions to closing
set forth in Sections 9 and 10, the Closing will occur on the Closing Date at
the Place of Closing.

General

12.   Governing Law; Legal Proceedings. This Agreement is governed by the laws
of the Province of Ontario and the federal laws of Canada applicable therein,
without regard to principles of conflicts of law. The parties agree that in the
event of any default hereunder by any party, the non-defaulting parties shall be
entitled to recover reasonable attorney’s fees and all costs incurred in
enforcing the terms and provisions of this Agreement; further, each party
designates and consents to the jurisdiction of the Province of Ontario in Canada
as the forum for any legal proceedings.   13.   Entire Agreement. Except as may
be otherwise expressly agreed between the parties in writing, this Agreement
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and there are no oral statements, warranties, representations or
other agreements between the parties in connection with the subject matter
hereof except as specifically set forth or referred to herein. No amendment,
waiver or termination of this Agreement shall be binding unless executed in
writing by the party or parties to be bound thereby. No waiver of any provision
of this Agreement shall be deemed or shall constitute a waiver of any other
provision nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.   14.   No Merger. The representations,
warranties, covenants and agreements contained in this Agreement and in any
agreement, instrument, certificate or other document executed or delivered
pursuant hereto shall survive the Closing and shall continue in full force and
effect for 18 months from the Closing Date notwithstanding any investigation
made by any party to this Agreement.   15.   Costs and Expenses. All costs and
expenses incurred by PureRay Holdings and PureRay in connection with this
Agreement and the transactions contemplated hereby shall be paid by PureRay (or
Amalco) and all costs and expenses incurred by the Company in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
Company. All costs and expenses incurred by any Principal in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
relevant Principal and none of the Company, PureRay Holdings or PureRay shall
bear any legal, accounting or other costs incurred by any Principal.

- 9 -



--------------------------------------------------------------------------------



 



16.   Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and delivered or sent by overnight courier,
telefax or electronic mail. Any such communications shall: (i) if sent by
courier, be deemed to have been received at the time it is delivered; or (ii) if
sent by telefax or electronic mail, be deemed to have been received on the next
business day following transmittal (provided receipt thereof is acknowledged by
the recipient). Notices shall be delivered or addressed as follows:       If to
the Company:

c/o The Law Office of Conrad C. Lysiak, P.S.
1 W. First Avenue, Suite 903
Spokane, Washington 99201
Attention: Conrad C. Lysiak
Telefax: 509-747-1770
Email: cclysiak@qwestoffice.net

    If to PureRay Holdings or PureRay:

c/o Wildeboer Dellelce LLP
Suite 800, Wildeboer Dellelce Place
365 Bay Street
Toronto, Ontario M5H 2V1
Attention: Rory Cattanach
Telefax: 416-361-1790
Email: rcattanach@wildlaw.ca
and:
c/o Sutherlands
1 Peachtree Street N.E.
Atlanta, Georgia 30309
Attention: Michael J. Voynich
Telefax: 404.853.8806
Email: Michael.Voynich@sutherland.com

    If to a Principal, to the address of such Principal set forth in Schedule A
attached hereto.       Any party may give written notice of change of address in
the same manner, in which event such notice shall thereafter be given to it as
above provided at such changed address.   17.   Time of Essence. Time shall be
of the essence of this Agreement.   18.   Currency. Unless otherwise indicated,
any reference to currency is to United States currency.   19.   Further
Assurances. Each of the parties hereto agrees to promptly do, make, execute,
deliver or cause to be done, made, executed or delivered, all such further acts,
documents and things as any other party hereto may reasonably require for the
purpose of giving effect to this Agreement whether before or after the Closing.

- 10 -



--------------------------------------------------------------------------------



 



20.   Non-Assignability; Persons Bound. None of the parties may assign any of
its, his or her rights or obligations hereunder without the prior written
consent of the other parties, which consent shall not be unreasonably withheld.
This Agreement is binding on and inures to the benefit of each of the parties
and their respective heirs, personal representatives, successors and permitted
assigns.   21.   Severability. If any provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby and each provision
of this Agreement shall be separately valid and enforceable to the fullest
extent permitted by the law.   22.   Acknowledgement; Independent Legal Advice.
Each of the Principals acknowledges it, he or she has read this Agreement,
understands it, and agrees further to be bound by its terms and conditions.
Further, each party acknowledges that it, he or she has entered into this
Agreement willingly with full knowledge of the obligations imposed by the terms
of this Agreement. Each party, by execution hereof, acknowledges that it, he or
she has been afforded the opportunity to obtain independent legal advice and
confirms, by the execution hereof, that it, he or she has either done so or has
waived the right to do so and agrees that this Agreement constitutes a binding
legal obligation and it, he or she is estopped from raising any claim on the
basis that it, he or she has not obtained such advice.   23.   Execution;
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument. A facsimile signature of any party shall be
considered to have the same binding legal effect as an original signature. The
parties may arrange for executed copies to be held in escrow before exchange so
as to facilitate the exchange without the need for the presence of one or more
parties.

IN WITNESS WHEREOF the parties have entered into this Agreement as of the date
first above written.

            PURERAY CORPORATION, a Washington State corporation
      Per:   /s/ Jefrey Wallace               Jefrey Wallace, President and CEO 
              PURERAY HOLDINGS ULC, an Alberta unlimited liability corporation
      Per:   /s/ Francis Donald O’Dea               Francis Donald O’Dea,
President and Secretary             

- 11 -



--------------------------------------------------------------------------------



 



            PURERAY CORPORATION, a Canadian corporation
    Per:   /s/ Jefrey Wallace              Jefrey Wallace, President and CEO   
         

SIGNED, SEALED AND DELIVERED
in the presence of:

         
/s/ Witness
  /s/ Mickael Joasil    
 
Signature of Witness
 
 
Mickael Joasil    
 
       
/s/ Witness
  /s/ Derek Blackburn    
 
Signature of Witness
 
 
Derek Blackburn, in his individual capacity and as Trustee    
 
       
/s/ Witness
  /s/ F.W.F. Robinson    
 
Signature of Witness
 
 
F.W.F. Robinson    
 
       
/s/ Witness
  /s/ Francis Donald O’Dea    
 
Signature of Witness
 
 
Francis Donald O’Dea, as trustee of The O’Dea Family Trust    
 
       
/s/ Witness
  /s/ Thomas J. Broeski    
 
Signature of Witness
 
 
Thomas J. Broeski    
 
       
/s/ Witness
  /s/ Raj Kurichh    
 
Signature of Witness
 
 
Raj Kurichh    
 
       
/s/ Witness
  /s/ Meg Padiachy    
 
Signature of Witness
 
 
Meg Padiachy    
 
       
/s/ Witness
  /s/ Ramila Padiachy    
 
Signature of Witness
 
 
Ramila Padiachy    
 
       
/s/ Witness
  /s/ Patrick Pierre    
 
Signature of Witness
 
 
Patrick Pierre    
 
       
/s/ Witness
  /s/ Matthew Sicoli    
 
Signature of Witness
 
 
Matthew Sicoli    

            KAIROS PARTNERS, LLC
      Per:   /s/ Jefrey Wallace              Name:   Jefrey Wallace       
     Title:   Partner   

- 12 -



--------------------------------------------------------------------------------



 



         

Schedule A
Principals — Details for Delivery of Notice

      Name of Principal   Delivery Information
Michael Joasil
  900 Greenback Road, Suite 310, Nepean, ON K2J 4P6
 
  Telefax: 888-385-2035; Email: mjoasil@gmail.com
 
   
Derek Blackburn
  1388 River Road, Manotick, ON K2M 1B4
 
  Telefax: 888-366-9627
 
  Email: blackburn.derek@gmail.com
 
   
F.W.F. Robinson
  5851 Knights Drive, Manotick, ON K4M 1K3
 
  Telefax: 613-692-5495; Email: fwfbill@rogers.com
 
   
Francis Donald O’Dea
  421 Lansdowne Road North, Ottawa, ON K1M 0X8
 
  Telefax: 613-741-2039; Email: fodea@arxxwalls.com
 
   
Thomas J. Broeski
  32 Mount View Drive, Afton, VA 22920
 
  Telefax: 540-943-4178; Email: info@adesigner.com
 
   
Raj Kurichh
  2009 Cherington Crescent, Orleans, ON K4A 4Z8
 
  Telefax: 613-841-9250;
 
  Email: houseoffinelighting@rogers.com
 
   
Megs Padiachy / Ramila Padiachy
  91 Baroness Drive, Nepean, ON K2G 6S2
 
  Telefax: 613-884-0427; Email: drramila@magma.ca
 
   
Patrick Pierre
  P.O. Box 7883, Naples, FL 34101
 
  Telefax: 888-293-1114; Email: ppatmail@yahoo.com
 
   
Matthew Sicoli
  23 Eleanor Drive, Ottawa, ON K2E 6A3
 
  Telefax: -; Email: ripper_77@hotmail.com
 
   
Kairos Partners LLC
  3625 Cumberland Blvd., Suite 600, Atlanta, GA 30339
 
  Attention: Jefrey Wallace
 
  Telefax: 678-202-8911; jmw@kairosllc.com

- 13 -



--------------------------------------------------------------------------------



 



Exhibit 1
Non-Consolidated Financial Statements of PureRay Corporation, a Washington
Corporation,
at January 31, 2009

- 14 -



--------------------------------------------------------------------------------



 



PURERAY CORPORATION
(a Washington corporation)
FINANCIAL STATEMENTS
As of January 31, 2009
And for the Three and Nine Month Periods Then Ended
(unaudited)

 



--------------------------------------------------------------------------------



 



PureRay Corporation
(A Washington corporation)
Balance Sheets
(Expressed in U.S. dollars)

                      January 31, 2009   April 30, 2008     $   $     Unaudited
       
ASSETS
               
 
               
Current Assets
               
Cash
    —       9,120  
Loan Receivable
    —       100,000    
Total Current Assets
    —       109,120    
 
               
LIABILITIES AND STOCKHOLDERS’ DEFICIT
               
 
               
Current Liabilities
               
Accounts payable
    —       24,006  
Due to a related party
    49,500       49,500  
Loan payable
    —       100,000  
 
                 
 
               
Total Liabilities
    49,500       173,506    
 
               
Contingencies
               
 
               
Stockholders’ Equity (Deficit)
               
 
               
Preferred Stock; Par value $0.0001 per share; 8,963,750 shares issued and
outstanding
    896       —  
Common Stock; Par value $0.001 per share; 15,500,000 and 34,870,000 shares
issued and outstanding
    1,550       3,487  
Additional Paid-in Capital
    2,308,509       307,513  
Donated Capital
    2,000       2,000  
Deficit Accumulated During the Development Stage
    (2,362,455 )     (377,386 )  
 
               
Total Stockholders’ Equity (Deficit)
    (49,500 )     (64,386 )  
 
               
Total Liabilities and Stockholders’ Deficit
    —       109,120    

The Accompanying Notes are an Integral Part of These Financial Statements

 



--------------------------------------------------------------------------------



 



PureRay Corporation
(A Washington corporation)
Statements of Operations
(Expressed in U.S. dollars)
(Unaudited)

                      Three Months   Nine Months     Ended   Ended     January
31, 2009   January 31, 2009     $   $
Revenue
    —       —    
 
               
Expenses
               
 
               
Professional fees and other expenses
    (7,290 )     62,969  
Loss on impairment in value of assets held for divestiture
    1,922,100       1,922,100  
 
                 
 
               
Total Expenses
    1,914,810       1,985,069    
 
               
Net Loss for the Period
    (1,914,810 )     (1,985,069 )  

The Accompanying Notes are an Integral Part of These Financial Statements

 



--------------------------------------------------------------------------------



 



PureRay Corporation
(A Washington corporation)
Statements of Cash Flows
(Expressed in U.S. dollars)
(Unaudited)

              Nine Months     Ended     January 31, 2009     $
Operating Activities
       
 
       
Net loss
    (1,985,069 )
 
       
Adjustments to reconcile net loss to cash used in operating activities
       
Loss on impairment in value of assets held for divestiture
    1,922,100  
Change in operating assets and liabilities
       
Accounts payable
    (24,006 )  
 
       
Net Cash Used in Operating Activities
    (86,975 )  
 
       
Financing Activities
       
 
       
Proceeds (repayment) of notes payable
    (100,000 )
Proceeds from issuanace of common stock
    1,999,955  
Cash advances to subsidiary
    (1,822,100 )
 
         
 
       
Net Cash Provided By Financing Activities
    77,855    
 
       
Increase (Decrease) In Cash
    (9,120 )
 
       
Cash — Beginning of Period
    9,120    
 
       
Cash — End of Period
    —    

The Accompanying Notes are an Integral Part of These Financial Statements

 



--------------------------------------------------------------------------------



 



PureRay Corporation
(A Washington corporation)
Statement of Stockholders’ Equity (Deficit)
(Expressed in U.S. dollars)
(Unaudited)

                                                                      Preferred
Shares   Common Shares   Additional                         Par           Par  
Paid -In   Donated   Accumulated         Number   Value   Number   Value  
Capital   Capital   Deficit   Total     #   $   #   $   $   $   $   $  
Balance — April 30, 2008
    —       —       34,870,000       3,487       307,513       2,000      
(377,386 )     (64,386 )  
 
                                                               
Recapitalization transactions
                                                               
Cancellation of founders stock
                    (21,370,000 )     (2,137 )     2,137       —       —       —
 
Issuance of Preferred Shares
    8,963,750       896       —       —       (896 )     —       —       —  
Unit Private Placement
    —       —       2,000,000       200       1,999,755       —              
1,999,955  
Net loss for the period
                                                    (1,985,069 )     (1,985,069
)
 
                                                                 
Balance — January 31, 2009
    8,963,750       896       15,500,000       1,550       2,308,509       2,000
      (2,362,455 )     (49,500 )  

The Accompanying Notes are an Integral Part of These Financial Statements





--------------------------------------------------------------------------------



 



PURERAY CORPORATION
(a development stage company)
NOTES TO FINANCIAL STATEMENTS
January 31, 2009
(unaudited)
1. Background
     PureRay Corporation (the “Company”) was incorporated in the State of
Washington, U.S.A. on March 24, 2000 and is a Development Stage Company as
defined by Statement of Financial Accounting Standard (“SFAS”) No. 7 “Accounting
and Reporting for Enterprises in the Development Stage”.
      During fiscal 2003 the Company changed its name from FAR Group, Inc. to
North American Natural Gas, Inc. (“NAGA”) as it had anticipated that it would
undertake a new business purpose in the oil and gas exploration industry. As
described more fully hereunder, NAGA consummated a series of transactions in
2008 through which it was merged with PureRay Corporation (a Canadian
corporation, “PureCanada”) and changed its name to that of the acquired company.
     PureCanada was incorporated in Canada in September 2007. On July 24, 2008,
PureCanada and NAGA, a publicly held “shell company” (as such term is defined in
Rule 12b-2 under the Securities Exchange Act of 1934, the “Securities Exchange
Act”) consummated a series of transactions (the “Acquisition”) through which
NAGA acquired an indirect 100% interest in PureCanada. After the Acquisition,
the Company remains a Development Stage Company. PureCanada has developed a
proprietary technology for multiplexing light bulbs and light bulb charging
stations designed to meet the demand for “off-grid” lighting in the developing
world. It is currently engaged in activities to patent the technology and to
manufacture product prototypes.
        In connection with the Acquisition, the following transactions were
completed:

  a.   PureCanada issued 35,855,000 shares to founders and investors, of which
15,185,000 shares (subscribed as of April 30, 2008) were issued for $0.00001 per
share in cash, and 20,670,000 shares were issued as consideration for the
transfer to PureCanada of certain intangible assets by the founders of
PureCanada.     b.   NAGA declared a 1.76 forward split of its common stock on
May 23, 2008, after which there were 34,870,000 shares of its common stock
outstanding.     c.   Jim Glavas, the former President and a former director of
NAGA, contributed 21,370,000 post-split restricted shares of NAGA’s Common Stock
to NAGA as a capital contribution for no consideration, after which there were
13,500,000 shares of NAGA’s common stock outstanding.     d.   Pursuant to a
Share Purchase Agreement, NAGA acquired, through an indirect wholly-owned
subsidiary (“Acquisition Sub”), all of the outstanding shares of PureCanada by
issuing one (1) exchangeable share (the “Exchangeable Shares”) of Acquisition
Sub for each share of PureCanada (total Exchangeable Shares issued, 35,855,000).
The Exchangeable Shares are non-voting but have other rights and privileges on a
basis pari passu with the common stock of the Company.     e.   Under a Voting
and Exchange Trust Agreement (the “Exchange Agreement”), the Company issued
shares of preferred stock of the Company, par value $0.0001 per share (the
“Special Voting Stock”), in a ratio of a quarter (1/4) share of Special Voting
Stock for each Exchangeable Share issued in connection with the Acquisition (for
a total of 8,963,750 shares of Special Voting Stock) to a trustee to be held for
and on behalf of the registered holders of the Exchangeable Shares.     f.  
NAGA completed a private placement (the “Offering”) of 2,000,000 units at a
price of $1.00 per unit, whereby each unit is comprised of one common share and
one share purchase warrant (the “Warrants”) at an exercise price of $1.00 per
share for a period of six months. As of January 24, 2009, the Warrants have
expired.     g.   The former sole director of NAGA appointed three holders of
Exchangeable Shares to the Company’s Board of Directors and subsequently
resigned from the Board of Directors.

1



--------------------------------------------------------------------------------



 



PURERAY CORPORATION
(a development stage company)
NOTES TO FINANCIAL STATEMENTS
January 31, 2009
(unaudited)
2. Basis of Presentation      
     The interim unaudited financial statements are special purpose financial
statements prepared solely for information purposes in connection with the
Planned Divestiture (Note 5) and have not been reviewed by the Company’s
independent accountants. The financial statements have been prepared in
accordance with accounting principles generally accepted in the United States
(“GAAP”) for interim financial information, except as follows:

  1.   The financial statements do not include the assets and liabilities and
results of operations of the Company’s wholly-owned subsidiaries. The financial
statements should be read in conjunction with the consolidated financial
statements of the Company and notes thereto for the three and nine months ended
January 31, 2009, included in the Company’s Form 10-Q to be filed by March 17,
2009.     2.   Advances by the Company to PureCanada ($1,922,100 as of
January 31, 2009), which are eliminated in consolidated financial statements,
have been charged to expense in the accompanying statement of operations, as
such amount will not be repaid by PureCanada or otherwise recovered by the
Company.     3.   The financial statements do not include all of the information
and footnotes required by generally accepted accounting principles for complete
financial statements. Therefore, these financial statements should be read in
conjunction with the Company’s audited financial statements and notes thereto
for the year ended April 30, 2008, included in the Company’s Annual Report on
Form 10-K filed on July 24, 2008 with the SEC.     4.   The Statements of
Operations exclude per share data.     5.   The financial statements do not
include a provision under Statement of Financial Accounting Standards No. 123R
to recognize compensation expense for the fair value of -warrants granted to
non-employees (Note 3). Consulting expense related to such warrants was treated
as an expense of PureCanada and has not been recognized in the stand-alone
financial statements of the parent company.

     The financial statements are prepared in conformity with accounting
principles applicable to a going concern, which contemplates the realization of
assets and liquidation of liabilities in the normal course of business. The
Company does not have sufficient cash nor does it have an established source of
revenue to cover its ongoing costs of operations. As of January 31, 2009, the
Company has never generated any revenues and has accumulated losses of
$2,362,455 since its inception. These factors raise substantial doubt about the
Company’s ability to continue as a going concern. These financial statements do
not include any adjustments that might result from the outcome of this
uncertainty.
3. Shareholders’ Equity      
     The issued and outstanding shares of the Company are as follows (see Notes
1 and 2):

                      January 31,   April 30,     2009   2008
Preferred Shares
    8,963,750       —  
Common Shares
    15,500,000       34,870,000  

      In addition to the issued and outstanding shares above, the Company has
potentially dilutive securities as follows:

a.   The Exchangeable Shares (Note 1)        

2



--------------------------------------------------------------------------------



 



PURERAY CORPORATION
(a development stage company)
NOTES TO FINANCIAL STATEMENTS
January 31, 2009
(unaudited)

b.   Warrants issued for services-In October 2008, the Company granted warrants
to a non-employee for the purchase of 750,000 common shares at an exercise price
of $0.50 per share, based upon the average trading price of the Company’s common
stock for the immediately succeeding five days following the date of grant. The
warrants vest in four quarterly installments beginning November 1, 2009. The
fair value of the warrants will be amortized to consulting expense over the
vesting period at the fair value of the warrants at each vesting date.
PureCanada recognized $26,250 of consulting expense for the three months ended
January 31, 2009, estimated using the Black-Scholes Pricing Model with the
following assumptions: risk-free interest rate of 2.6%; expected life of 5.3
years; expected volatility of 75%; and an expected dividend yield of 0.0%.   c.
  2008 Stock Option and Incentive Plan (the “2008 Option Plan”)—The Company
adopted the 2008 Option Plan in October 2008. The 2008 Option Plan authorizes up
to 5,500,000 common shares for the grant of options or restricted stock to
qualified recipients, including employees and non-employees. The exercise price
of options and the value established for restricted shares will be the then
current fair value per common share. Vesting schedules and other terms will be
determined by the Board of Directors upon each grant under the plan. No options
or restricted shares had been granted as of January 31, 2009.

4. Related Party Transactions
     As of January 31, 2009, $49,500 was due to a shareholder and former
president of the Company for cash advanced to the Company. The advance is
non-interest bearing, unsecured and due on demand.
     At April 30, 2008, the Company had $100,000 outstanding under a
non-interest bearing demand loan from an unrelated third party. The Company
advanced the funds to PureCanada to pay certain costs and expenses in
contemplation of the Acquisition. The Company subsequently borrowed an
additional $150,000 under the loan agreement and advanced those funds to
PureCanada. In connection with the Acquisition, the Company repaid in full the
$250,000 outstanding balance of the loan.
     From the proceeds of the loan (above) and the Offering (Note 1) the Company
has advanced a total of $1,922,100 to PureCanada to fund its development stage
operations. In connection with the planned divesture described more fully in
Note 5, the advances will not be repaid by PureCanada.
5. Subsequent Event -- Planned Divestiture
      The board of directors of the Company has determined to unwind the
Acquisition, divest its holdings in PureRay Holdings and PureCanada and place
the Company in, as nearly as practical, the same position it was in prior to the
entering into the Share Purchase Agreement and related agreements. On March 17,
2009, the Company entered into a Divestiture Agreement to effect the unwind and
divestiture. Under the terms of the Divestiture Agreement, a series of
transactions will occur the result of which will be to transfer ownership of
PureRay Holdings and PureCanada to the holders of the Exchangeable Shares. The
Exchangeable Shares issued by PureCanada and the Special Voting Stock and all
warrants and options previously issued by the Company will be cancelled. Any
amounts previously advanced to PureCanada will be treated as a capital
contribution to PureCanada. Any assets and liabilities related to the operation
of PureCanada since the date of the Acquisition will be retained by PureCanada.
As of January 31, 2009, all assets and liabilities reflected in the consolidated
balance sheet, with the exception of the $49,500 note payable to a shareholder
(Note 4), are related to the operations of PureCanada and will be retained by
PureCanada after the divestiture.
      The closing of the Divestiture Agreement is subject to several conditions
with respect to the Company, PureRay Holdings, PureCanada and the Principals as
set forth in the Divestiture Agreement, including the condition that the
Divestiture Agreement be approved by two-thirds of the outstanding voting power
of the Company pursuant to Section 12.020(5) of the Washington Business
Corporation Act. Further, existing shareholders have the right to dissent
pursuant to Section 13.020(1)(c) of the Washington Business Corporation Act.
     In connection with the Divestiture Agreement, on March 17, 2009, the
Company entered into a subscription agreement with David Alley pursuant to which
Mr. Alley purchased 20,000,000 restricted shares of the Company’s common stock
in consideration of $20,000.

3